DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fifth transistor that is positioned between the output terminal and the second input terminal”; “a first the third input terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a fifth transistor that is positioned between the output terminal and the first input terminal” and “a first transistor that is positioned between the third input terminal and a third node, wherein a gate of the first transistor is connected to the first input terminal”, does not reasonably provide enablement for “a fifth transistor that is positioned between the output terminal and the second input terminal”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 3: It recites “a fifth transistor that is positioned between the output terminal and the second input terminal”. However, according to Fig. 6 of the drawing which is submitted on August 5, 2021, a first input terminal is referred to “201”, a second input terminal is referred to “203”. Therefore, the subject matter does not described in the drawing of the specification.
As to claim 7: It recites “a first transistor that is positioned between the third input terminal and a third node, wherein a gate of the first transistor is connected to the first input terminal” and “a second transistor and a third transistor that are connected in series between the third node and the first voltage, wherein a gate of the second transistor is connected to the second input terminal”. However, according to Fig. 6 of the 
As to claim 8: It recites “a sixth transistor that is positioned between the first node and the third input terminal”. However, according to Fig. 6 of the drawing which is submitted on August 5, 2021, “a third input terminal is referred to “205”. Therefore, the subject matter does not described in the drawing of the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “201” and “203” in claims 1-2 is used by the claim to mean “a first input terminal and a second input terminal respectively,” while the accepted meaning is “201” represents a second input terminal 
As to claim 7: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “201” and “203” in claims 1-2 is used by the claim to mean “a first input terminal and a second input terminal respectively,” while the accepted meaning is “201” represents a second input terminal and “203” represents a first input terminal.” The term is indefinite because the specification does not clearly redefine the term.
As to claim 8: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “203” in claim 8 is used by the claim to mean “the third input terminal” while the accepted meaning is “the second input terminal”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (US 2018/0261164 A1) in view of SUN (US 2017/0206824 A1).
As to claim 1: Zhu discloses a driving device (Figs. 1-2, “a driving device 100”; Abstract, ¶0031), comprising: 
an output unit configured to supply a first voltage, or a second voltage lower than the first voltage, to an output terminal in response to a voltage of a first node and a voltage of a second node (Figs. 2-3, an output unit configured to supply “a first voltage VGH”, or “a second voltage A2” lower than the first voltage, to “an output terminal C” in response to “a voltage of a first node N1” and “a voltage of a second node N2”; ¶0031-0038) (see Fig. 2 below); 
a first driver configured to control the voltage of the second node in response to a signal of a first input terminal and a signal of a third input terminal (Figs. 2-3, a first driver configured to control the voltage of the second node N2 in response to a signal of “a first input terminal A2” and a signal of “a third input terminal B”; ¶0031-0038); 
a second driver configured to control the voltage of the first node in response to the signal of the first input terminal and a voltage of a third node (Figs. 2-3, a second 
wherein the second driver includes a seventh transistor that is positioned between the first node and the third voltage, wherein a gate of the seventh transistor is connected to the first input terminal (Fig. 2, “a seventh transistor T3” that is positioned between the first node N1 and “a third voltage VGL”, wherein a gate of the seventh transistor T3 is connected to the first input terminal A1; ¶0031-0038), 
Zhu disclose all limitations except a ninth transistor configured to apply a third voltage lower than the first voltage to the first node, wherein a gate of the ninth transistor is connected to a fourth input terminal, and the fourth input terminal receives a holding control signal having an enable level after a signal is outputted from an output terminal of a last stage. However, Sun teaches a driving device (Figs. 1-2, “a driving device”; Abstract, ¶0027) comprises an output unit configured to supply a first voltage, or a second voltage lower than the first voltage, to an output terminal in response to a voltage of a first node and a voltage of a second node (Figs. 1-3, an output unit configured to supply a first voltage, or a second voltage lower than the first voltage, to “an output terminal SCAN OUT” in response to “a voltage of a first node D” and “a voltage of a second node B”; ¶0034-0051); and a ninth transistor configured to apply a third voltage lower than a first voltage to a first node, wherein a gate of the ninth transistor is connected to a fourth input terminal, and the fourth input terminal receives a holding control signal having an enable level after a signal is output from the output terminal of a last stage (Figs. 1-3, “a ninth transistor T4” configured to apply “a third voltage VGL” lower than “a first voltage to the first node D”, wherein a gate of the ninth 

    PNG
    media_image1.png
    597
    727
    media_image1.png
    Greyscale

As to claim 2: Zhu discloses the third input terminal receives a signal outputted from an output terminal of a previous stage or a start signal (Figs. 1-2 shows the third input terminal B receives “a signal outputted from an output terminal C” of a previous stage or a start signal), a second input terminal receives a second clock signal, and the first input 2terminal receives a first clock signal that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal (Figs. 1-3, “a second input terminal A1” receives a second clock signal, and the first input 2terminal A2 receives a first clock signal that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal).  
As to claim 3: Zhu discloses the output unit includes: 
a fourth transistor that is positioned between the first voltage and the output terminal, wherein a gate of the fourth transistor is connected to the first node (Fig. 2 shows “a fourth transistor T8” that is positioned between the first voltage VGH and the output terminal C, wherein a gate of the fourth transistor T8 is connected to the first node N1); 
a fifth transistor that is positioned between the output terminal and the first input terminal, wherein a gate of the fifth transistor is connected to the second node (Fig. 2 shows “a fifth transistor T9” that is positioned between the output terminal C and the first input terminal A2, wherein a gate of the fifth transistor is connected to the second node N2); 
a first capacitor that is connected between the second node and the output terminal (Fig. 2 shows “a first capacitor C2” that is connected between the second node N2 and the output terminal C); and 
.  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (US 2018/0261164 A1) in view of SUN (US 2017/0206824 A1), as applied to claim 3 above, and further in view of Park (US 2016/0365035 A1).
As to claim 7: Zhu discloses the first driver controls the voltage of the second node in response to the first clock signal (Figs. 2-3, the first driver controls the voltage of the second node N2  in response to the first clock signal A2), and the first driver includes: 
a first transistor that is positioned between the third input terminal and a third node, wherein a gate of the first transistor is connected to the second input terminal (Fig. 2 shows “a first transistor T1-T2” that is positioned between the third input terminal B and a third node, wherein a gate of the first transistor T1-T2 is connected to the second input terminal A1); and 
a second transistor and a third transistor that are connected in series between the third node and the first voltage, wherein a gate of the second transistor is connected to the second input terminal, and a gate of the third transistor is connected to the first node (Fig. 2 shows” a second transistor T4” and “a third transistor T5” that are connected in series between the third node and the first voltage VGH, wherein a gate of the second transistor T4 is connected to the first input terminal, and a gate of the third transistor is connected to the first node).  

As to claim 8: Zhu discloses the second driver further includes: 
4~a sixth transistor that is positioned between the first node and the second input terminal, wherein a gate of the sixth transistor is connected to the third node (Fig. 2 shows “4~a sixth transistor T6” that is positioned between the first node N1 and the second input terminal , wherein a gate of the sixth transistor is connected to the third node); and 
the first driver further includes: an eighth transistor that is positioned between the second node and the third node, wherein a gate of the eighth transistor is connected to .  

Response to Arguments
Applicant submitted the specification and the drawing on August 5, 2021. The specification and the drawing are not acceptable because the specification does not indicate the amendment of the specification and the drawing does not indicate the replacement. Therefore, Examiner requests to resubmit the specification and the drawing with concerning the drawing objection and the 112 rejection of this office action.

Applicant’s arguments filed on February 17, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693